      David R. Boyajian, OSB #112582
      Email: dboyajian@schwabe.com
      Kent Roberts, OSB #801010
      Email: ckroberts@schwabe.com
      SCHWABE, WILLIAMSON & WYATT, P.C.
      1211 SW 5th Ave., Suite 1900
      Portland, OR 97204
      Telephone: 503.222.9981
      Facsimile: 503.796.2900

      Michael G. Chalos, admitted PHV
      Email: michael.chalos@chaloslaw.com
      CHALOS & CO, P.C.

               Attorneys for Plaintiff,
               Dry Bulk Singapore Pte. Ltd.



                                  IN THE UNITED STATES DISTRICT COURT

                                        FOR THE DISTRICT OF OREGON

                                            PORTLAND DIVISION


      DRY BULK SINGAPORE PTE. LTD.,
                                                       No. 3:19-CV-01671-BR
                           Plaintiff,
                                                       Admiralty
              vs.

      AMIS INTEGRITY S.A. in personam and              PLAINTIFF DRY BULK SINGAPORE
      M/V AMIS INTEGRITY (IMO 9732412)                 PTE. LTD.’S MOTION FOR LEAVE TO
      her engines, freights, apparel, appurtenances,   AMEND THE VERIFIED COMPLAINT
      tackle, etc., in rem.,

                           Defendants.

                                            LR 7-1 CERTIFICATE

              In compliance with Local Rule 7-1, the parties made a good faith effort through telephone

     conference and then email to discuss whether the motion for leave to file an Amended Verified

                                                                                  SCHWABE, WILLIAMSON & WYATT, P.C.
Page 1 -    PLAINTIFF DRY BULK SINGAPORE PTE. LTD.’S                                        Attorneys at Law
                                                                                      1211 SW 5th Ave., Suite 1900
            MOTION FOR LEAVE TO AMEND THE VERIFIED                                        Portland, OR 97204
                                                                                        Telephone: 503.222.9981
            COMPLAINT                                                                      Fax: 503.796.2900

     PDX\135224\250826\DBO\27430215.1
     Complaint would be unopposed by Defendants. Despite the good faith efforts of counsel, the

     parties have not been able to resolve this dispute and this motion now follows.

                                            INTRODUCTION

           COMES NOW, Plaintiff Dry Bulk Singapore PTE. LTD. (hereinafter “Plaintiff” or “Dry

     Bulk”), by and through undersigned counsel respectfully submits this Motion for Leave to File its

     Amended Verified Complaint in accordance with Fed. R. Civ. P. 15 and Local Rule 15-1. A copy

     of the proposed Amended Verified Complaint is attached as Exhibit A to this motion. It is

     respectfully submitted that the proposed Amended Verified Complaint is both timely and proper

     under the Federal Rules of Civil Procedure, the Local Rules of this Court, and the Case

     Management Order entered in this matter (Dkt. 50). In support thereof, Plaintiff would respectfully

     show as follows.
                                   PROCEDURAL BACKGROUND

            Plaintiff filed its Verified Complaint in this action on October 17, 2019 naming as

     Defendants Amis Integrity S.A. in personam, and M/V AMIS INTEGRITY in rem (hereinafter

     “the Vessel”) (Dkt.1).

            In addition, a Warrant of Arrest of the M/V AMIS INTEGRITY was signed by the

     Honorable District Court Judge Michael Simon on October 17, 2019 (Dkt. 11) in accordance

     with the provisions of Rule C of the Supplemental Rules for Certain Admiralty and Maritime

     Claims and the Vessel was arrested on the same day.

            Defendant Amis Integrity, S.A. filed a Notice of Restricted Appearance on behalf of the

     Vessel, M/V AMIS INTEGRITY, on October 18, 2019 (Dkt. 17), together with an Emergency

     Motion to Vacate the Arrest of the Vessel (Dkt. 18).

            A hearing was held by this Honorable Court on October 23, 2019 at which hearing

     Defendant, Amis Integrity, S.A. agreed to and did post a surety bond in the amount of Two

     Million Five Hundred Thousand ($2,500,000) Dollars for the release of the Vessel from the


                                                                                  SCHWABE, WILLIAMSON & WYATT, P.C.
Page 2 -   PLAINTIFF DRY BULK SINGAPORE PTE. LTD.’S                                         Attorneys at Law
                                                                                      1211 SW 5th Ave., Suite 1900
           MOTION FOR LEAVE TO AMEND THE VERIFIED                                         Portland, OR 97204
                                                                                        Telephone: 503.222.9981
           COMPLAINT                                                                       Fax: 503.796.2900
     arrest (Dkt. 40.1). Upon the posting of the surety bond, the Vessel was released by the Order of

     this Honorable Court (Dkt. 41).

             Defendant, Amis Integrity, S.A., although fully aware of the allegations contained in the

     Verified Complaint, has not yet been served personally and has not filed a general appearance in

     this matter.

             Initial Discovery Disclosures and Supplemental Discovery Requests have been

     exchanged by the parties, with Amis Integrity S.A. responding to and propounding Initial and

     Supplemental Discovery Requests on behalf of the M/V AMIS INTEGRITY. No depositions

     have yet been taken in the matter.

             On December 18, 2019, this Honorable Court issued a Case Management schedule in the

     matter. Fact discovery is due to be completed by April 30, 2020. (Dkt. 50).

                                       FACTUAL BACKGROUND

             The proposed Amended Verified Complaint updates and revises the pleadings to reflect

     the fact that based on discovery produced by Defendant, Amis Integrity S.A., in response to

     Plaintiff’s Initial and Supplemental Requests for Production of Documents and Interrogatories, it

     is undisputed that Wisdom Marine Lines, S.A. played a substantial role in the wrongful withdrawal

     of the Vessel from the service of Dry Bulk and directly financially benefited from its wrongful

     conduct. The responses provided and the documents produced by Amis Integrity S.A. indicate,

     during the relevant period of time that the Vessel was on charter to Dry Bulk, the listed “Owner”

     of the Vessel was Defendant, Amis Integrity, S.A. and Wisdom Marine Lines, S.A. is listed as the

     “Manager” of the Vessel (see Exhibit 1 to Huan Rong Jang Declaration (Dkt. 19.1).

             In addition, the documents produced by Amis Integrity, S.A. indicate that the actual

     beneficiary of charter hire paid for the use of the Vessel during the relevant period was Wisdom

     Marine Lines, S.A. Both Amis Integrity, S.A. and Wisdom Marine Lines, S.A. are wholly owned

     and controlled by the “Wisdom Lines Group”, as is a company called Wisdom Marine Lines Co.

     Ltd., which together with other employees of the Wisdom Lines Group, made all the decisions in

                                                                                   SCHWABE, WILLIAMSON & WYATT, P.C.
Page 3 -    PLAINTIFF DRY BULK SINGAPORE PTE. LTD.’S                                         Attorneys at Law
                                                                                       1211 SW 5th Ave., Suite 1900
            MOTION FOR LEAVE TO AMEND THE VERIFIED                                         Portland, OR 97204
                                                                                         Telephone: 503.222.9981
            COMPLAINT                                                                       Fax: 503.796.2900
     respect to the wrongful withdrawal of the Vessel from the service of Dry Bulk. Amis Integrity

     S.A.’s Initial Disclosures indicate that the following individuals were involved in the decision to

     withdraw and then subsequently charter the Vessel to United Bulk Carriers International, Inc:

     Huang Rong Jang, Curly Tsao, Mike Tsao and YG Lin. Counsel have discussed scheduling their

     respective depositions in Taiwan, but because of the Corona Virus situation the exact dates of such

     depositions are currently undecided. 1

             Moreover, Wisdom Marine Lines, S.A. was the beneficiary of the substantial expenses

     (over $850,000) incurred by Dry Bulk in positioning the Vessel in South America before the

     wrongful withdrawal thereof, and the recipient of the hire payments and subsequent windfall profit

     of over $800,000 received from the charter of the Vessel to a company called United Bulk Carriers

     International, Inc immediately following the wrongful withdrawal. Wisdom Marine Lines, S.A.

     continued to be the beneficiary of all hire payments received for the Vessel subsequent to the

     wrongful withdrawal from Dry Bulk’s service through what would have been the re-delivery date

     under Dry Bulk’s charter with 24Vision (i.e. January 29, 2020). But for the tortious interference

     and wrongful withdrawal of the Vessel by Amis Integrity S.A. and Wisdom Marine Lines, S.A.,

     Dry Bulk would have been in a position to earn the additional freights which opportunity was

     foreclosed by the wrongful withdrawal of the Vessel by Wisdom Marine Lines, S.A. for its benefit

     and unjust enrichment.

             As such, it is respectfully submitted that Wisdom Marine Lines, S.A. is a significant and

     consequential party to this pending action and the Motion to Amend the Complaint to add it as an

     additional defendant should be granted.

     ///

     ///


     1
      Upon receipt of the Court’s authority to file the Amended Verified Complaint, processor servers have been
     engaged to promptly serve Amis Integrity, S.A. and Wisdom Marine Lines, and there should not be any delay in
     completion of discovery as a result of the filing of the Amended Verified Complaint.

                                                                                             SCHWABE, WILLIAMSON & WYATT, P.C.
Page 4 -    PLAINTIFF DRY BULK SINGAPORE PTE. LTD.’S                                                   Attorneys at Law
                                                                                                 1211 SW 5th Ave., Suite 1900
            MOTION FOR LEAVE TO AMEND THE VERIFIED                                                   Portland, OR 97204
                                                                                                   Telephone: 503.222.9981
            COMPLAINT                                                                                 Fax: 503.796.2900
                                                ARGUMENT

             Under Federal Rule of Civil Procedure 15(a)(2), a “court should freely give leave when

     justice so requires.” Fed. R. Civ. P. 15. The United States Supreme Court has stated that Rule 15’s

     “mandate is to be heeded.” Foman v. Davis, 371 U.S. 178, 182, 83 S. Ct. 277, 9 L. Ed. 2d 222

     (1962). Leave to amend should be “given with ‘liberality’ so that matters may be decided based

     on merit, rather than ‘bare pleadings.’” Heffington v. Gordon, Aylworth & Tami, P.C., No. 3:16-

     cv-02079-AC, 2017 U.S. Dist. LEXIS 119425 at *3 (D. Or. Jul. 28, 2017) (citing United States v.

     Webb, 655 F.2d 977, 979 (9th Cir. 1981)). A court should consider the following four (4) factors

     in deciding whether to grant leave to amend: 1) prejudice; 2) bad faith; 3) futility; or 4) undue

     delay. Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003) (citing Foman

     v. Davis, 371 U.S. 178, 182, 83 S. Ct. 277, 9 L. Ed. 2d 222 (1962)).

             Here, the procedural and factual status of this case support the Court granting Plaintiff’s

     request for leave to amend. The substantive revisions to the original Verified Complaint do not

     prejudice the Defendants and will cause no undue delay, as no depositions have yet been had in

     this matter and fact discovery is still on-going. In fact, the depositions that are being scheduled in

     this matter by counsel for the parties are of individuals who are employed by and/or were involved

     in the decision-making process on behalf of Wisdom Marine Lines, S.A. in respect to the

     withdrawal of the Vessel and the subsequent unjust enrichment of Wisdom Marine Lines, S.A. as

     a result thereof.

             The amendment will not be futile and is not sought in bad faith, as Plaintiff’s Amended

     Verified Complaint updates the factual allegations in support of the underlying claim(s) on the

     basis of discovery recently produced by Defendants in this pending matter. Furthermore, the

     amendment is timely and will not cause undue delay or prejudice to the Defendants as the present

     motion and proposed Amended Verified Complaint complies with the discovery deadlines

     imposed by this Court.

     ///

                                                                                     SCHWABE, WILLIAMSON & WYATT, P.C.
Page 5 -    PLAINTIFF DRY BULK SINGAPORE PTE. LTD.’S                                           Attorneys at Law
                                                                                         1211 SW 5th Ave., Suite 1900
            MOTION FOR LEAVE TO AMEND THE VERIFIED                                           Portland, OR 97204
                                                                                           Telephone: 503.222.9981
            COMPLAINT                                                                         Fax: 503.796.2900
                                                 CONCLUSION

             WHEREFORE, for the reasons more fully stated above, Plaintiff respectfully requests that
     this Honorable Court enter an order pursuant to Fed. R. Civ. P. Rule 15 and Local Rule 15-1, granting

     Dry Bulk Singapore PTE. LTD.’s Motion for Leave to File an Amended Verified Complaint, and for

     such other and just relief as Plaintiff may be entitled to.



     DATED:          March 3, 2020                    Respectfully submitted,

                                                      SCHWABE, WILLIAMSON & WYATT, P.C.



                                                      By:       s/David R. Boyajian
                                                               David R. Boyajian, OSB #112582
                                                               dboyajian@schwabe.com
                                                               Kent Roberts, OSB #801010
                                                               ckroberts@schwabe.com
                                                               1211 SW 5th Ave., Suite 1900
                                                               Portland, OR 97204
                                                               Telephone: 503.222.9981
                                                               Facsimile: 503.796.2900



                                                      CHALOS & CO, P.C.

                                                      By:      s/ Michael G. Chalos
                                                               Michael G. Chalos, admitted PHV
                                                               Email: michael.chalos@chaloslaw.com
                                                               CHALOS & CO, P.C.
                                                               55 Hamilton Ave.
                                                               Oyster Bay, NY 11771
                                                               Telephone: 516.584.2062
                                                               Facsimile: 516.750. 9051

                                                               Attorneys for Plaintiff,
                                                               Dry Bulk Singapore PTE. LTD.




                                                                                    SCHWABE, WILLIAMSON & WYATT, P.C.
Page 6 -    PLAINTIFF DRY BULK SINGAPORE PTE. LTD.’S                                          Attorneys at Law
                                                                                        1211 SW 5th Ave., Suite 1900
            MOTION FOR LEAVE TO AMEND THE VERIFIED                                          Portland, OR 97204
                                                                                          Telephone: 503.222.9981
            COMPLAINT                                                                        Fax: 503.796.2900
                                        CERTIFICATE OF SERVICE
              I hereby certify that on March 3, 2020, I electronically filed the foregoing with the Clerk

     of the Court using the CM/ECF system, which will send notification of such filing to all associated

     counsel.


                                                   BY:     s/ David R. Boyajian
                                                           David R. Boyajian, OSB #112582




                                                                                   SCHWABE, WILLIAMSON & WYATT, P.C.
Page 1 -    CERTIFICATE OF SERVICE                                                           Attorneys at Law
                                                                                       1211 SW 5th Ave., Suite 1900
                                                                                           Portland, OR 97204
                                                                                         Telephone: 503.222.9981
                                                                                            Fax: 503.796.2900
     PDX\135224\250826\DBO\27430215.1
